PER CURIAM.
We have for consideration an original petition for writ of habeas corpus. A motion by petitioner to vacate his judgment and sentence has previously been filed in the trial court, pursuant to Rule 1, Supreme Court Rules of Criminal Procedure, F.S.A. ch. 924 Appendix, and denied by order of the court, finding that petitioner is not entitled to the relief requested.
Petitioner here recites the filing of petitions for writ of mandamus in the District Court of Appeal, Second District, but has failed to show a timely pursuit of appellate remedies under the Rule, and presents no independent ground for invoking the jurisdiction of this Court. Article V, Section 4, Florida Constitution, F.S.A., Mitchell v. Wainwright, Fla.1963, 1SS So.2d 868; see also State ex rel. Ervin v. Smith et al., Fla.1964, 160 So.2d 518.
The writ is accordingly denied.
DREW, C. J., and THORNAL, O’CON-NELL, CALDWELL and ERVIN, JJ., concur.